 In the Matter of COLLINS BARINGCo.andBAKERY&CONFECTIONERYWORKERS LOCAL UNIONNo. 486Case No. C-130-1j.-Decided Janetw-y11, 19f0Bakery Industry-Interference, Restraint, and Coercion:composition of, listof union members and questioning employees as to its accuracy ;condoningfluence union president to terminate union activity ; disparagement of unionrepresentative ;anti-union statements-Discrimination: as to tenure 'of em-ployment : one employee discharged for union activity although guilty of in-fractions of working rules ; seven employees discharged for union member-ship : comparison of pay rolls rebutting defense that discharges necessitatedby plant reorganizationReinstatement Ordered:discharged employees-BackPay:awarded.Mr. Alexander E. Wilson, Jr.,for the Board.Battle c6 Smith, by Mr. Willis BattleandMr. A. Edward Smith,of Columbus, Ga., for the respondent.Mr. Herbert G. B. King,of Chattanooga, Tenn., for the Union.Mr. Malcolm A. Hoffmann,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by Bakery & Con-fectioneryWorkers Local Union No. 486, herein called the Union,the National Labor Relations Board, herein called the Board, by theRegional Director for the Tenth Region (Atlanta, Georgia), issuedits complaint dated March 17, 1939, against Collins Baking: Co'.,'Columbus, Georgia, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.The complaint alleged in substance that the respondent had urged,persuaded, and coerced its employees to refrain from becoming mem-bers of the Union; had discriminated in regard to the hire and tenure.IAlso designated as "The Collins Baking Co."and as "Collins Baking Co.,Inc.," in thccrecord.19 N. L. R. B., No. 42374 COLLINS B.M.,U'NC COMPANY375of employment of seven of its employees and refused to reinstatefive of them, thereby discouraging union membership and activity ;and had, by these and other acts,. interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The complaint and accompanying notice of hearing were dulyserved on the respondent.On March 23, 1939, the respondent filedits answer admitting that it was engaged in interstate commerce, buttraversing other material allegations of the complaint.Pursuant tonotice, a hearing was held at Columbus, Georgia, on March 30 and 31;1939, beforeWebster Powell, the Trial Examiner duly designated bythe Board.All parties,, represented by counsel, participated in thehearing.'Full opportunity to be heard,to examineand cross-ex-amine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.During the course of the hearing,.a motionwas allowed, without objection, to amend the complaintso asto allegethat David Earl Swain had been discriminatorily discharged anddenied reinstatement.The Trial Examinermade several,other rul-ings onmotions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial' Examiner and finds thatno prejudicial errors were committed.The rulings are hereby af-firmed.At the close of the hearing, the Trial Examiner gave theparties opportunity to present oral argument and to file briefs.Therespondent and Union filed briefs with the Trial Examiner whichhave been considered by the Board.,On June 7, 1939, the Trial Examiner filed an Intermediate Report,copies of which were duly served upon all the parties, in whicli hefound that the respondent had engaged in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the Act and recommended that the re-spondent cease and desist from its unfair labor practices, offer fullreinstatement to five employees and make them wholefor loss ofpay resulting from their discriminatory discharges by the respond-ent,2 and further recommended that the complaint be dismissed inso far as it alleged discrimination against J. T. Pennington.On July 13, 1939, the respondent and the Union filed exceptionsto the Intermediate Report, and later filed briefs in support thereof.Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board in Washington, D. C., on October 19, 1939.The respondent was represented by counsel and participated.TheBoard has considered the exceptions of the respondent and the UnionThe Trial Examiner recommended no back pay for two employees found to have beendiscriminated against but who received a week's pay in' advance at the time of theirdischarge, and were reinstated within the ensuing weep. 376DECISIONS uF NATIONAL LABOR RELATIONS BOARDand, to the extent that they are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCollins Baking Co., a Delaware corporation, is engaged in themanufacture, sale, and distribution of cake, bread, rolls, and otherbakery products. Its principal office and plant are in Columbus,Georgia, with other plants located in Valdosta and Augusta, Georgia,and in Dothan and Montgomery, Alabama. All of the alleged un-fair labor practices took place at the Columbus plant, which does ageneral bakery business, maintaining its own truck lines into Ala-bama.8At least 75 per cent of the raw materials used at the Colum-bus plant are obtained from sources outside the State of Georgia,and a substantial amount of its finished products are shipped acrossState lines.The sales of the Columbus plant for an average 4 weeks'period during 1938 amounted to approximately $12,500 in cake and$12,000 in bread.Of this amount, cake shipped to Alabama totaledabout $5,000, and cake and bread sold at the Columbus plant toout-of-State customers approximated $4,000.II.THE ORGANIZATION INVOLVEDBakery & Confectionery Workers Local Union No. 486 is a labororganization chartered by Bakery & Confectionery Workers Inter-national Union of America, affiliated with the American Federationof Labor. It admits to membership all employees of the respondentexcept clerical and supervisory employees.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe respondent's baking operations at its Columbus plant are allconducted in a single large room.For about 10 years prior to April1938, these operations were conducted in two production units, in sepa-rate shifts, one making bread and rolls, the other. making cake.OnApril 2, 1938, the bread and roll departments were separated.As aresult of this change, the roll department 4 and the cake departmentsThe respondent'svoting stock is controlled by the Campbell-Taggert Company ofKansas City,Kansas.L. 111. Collins is the president of the respondent and activelysupervises activities at the Columbus plant.A Also known as the "bun"department. COLLENTSBAKING CO-MPANY377thereafter operated at the same time, while the bread departmentworked on a separate shift.During the summer and fall of 1938, theColumbus plant undertook to provide cake for the Valdosta and Au-gusta, Georgia, plants.Due to the limited space in the plant, thisincrease in cake production resulted in congestion, confusion, and com-plaints from customers.By December 10,. 1938, the respondent'sofficials decided that a reconsolidation of the bread and roll depart-ments would be necessary.Rumors of this decision were currentamong the respondent's employees.About December 15, 1938, William Jennings Reed and Percy Hollo-way, employees of the respondent, went to the Central Labor Unionheadquarters in Columbus to secure aid in organizing employees at therespondent's plant, and arranged for an organizational meeting of theemployees.The meeting was held on December 31. In the interimReed and Holloway were active in soliciting the other employees of thebread .and roll departments to attend.On December 29, 1938, and during the height of the above activity,Holloway was discharged allegedly because he expressed dissatisfac-tion with.wages and because of violations,-of working rules.The pre-vious day Holloway, who worked on the night shift, had been in=strutted by Superintendent Campbell not to go to work that night butto report to the plant next morning.On his arrival at the plant on the29th, Holloway had a conversation with Joseph Ussery, superintendentof the cake department.According to Holloway, Ussery remarkedthat he "was afraid this was going to happen . . . that the boyswould not stick by you and you would be left holding the bag."Although Ussery denied having this conversation, the record leavesdoubt as to his credibility and we find that it did take place in the man-ner described by Holloway.After talking with Ussery, Hollowaywas called into the office of J. B. Campbell, superintendent of the breadand roll departments, where Campbell asked if Holloway was "dissatis-fied."When Holloway observed that he was, Campbell rebuked himfor not making complaints direct to Campbell.Holloway then stated,"Well, that last summer when business was on the boom, I came to youand asked for more pay and you told me you couldn't do it . . . I didnot think it would be wise to come to you now."Thereupon Campbellinquired, ". . . Does that mean you went to somebody else besidesme?"Holloway replied, "Sure.I went down to see the Union men."Campbell then paid Holloway off, saying, "I still reserve the right tohire and fire a man, so I can't use you any more."On January 4, 1939, the respondent discharged 7 other union mem-bers who had attended the December 31 meeting. In explaining thesedischarges the respondent's president, L. M. Collins, generally deniedknowledge of any union activity among the employees prior to January 378DECISIONSOF NATIONALLABOR RELATIONS BOARD1, 1939.He testified that on that day Ussery reported that he had"just learned that two or three of the boys have, or are contemplating,joining the Union. I thought you would like to have that informa-tion."Ussery's version of the conversation was that he had told Col-lins merely that Holloway felt he had been discriminated against forhis'union activity.Ussery, testifying for the respondent, specifically,denied having stated that other employees had joined the Union.According to Collins, he first learned on January 3, 1939, thatphysical changes at the plant necessary for reconsolidation of thebread and roll department were complete.At this time, Collins testi-fied, a cake expert recommended to him that the reconsolidation shouldbe effected that night.Collins alleged that he then informed Superin-tendent Campbell that some lay-offs would be necessary because of thereconsolidation, told Campbell that "some of the boys had joined the-Union," and instructed him to ascertain the identity of union membersso that there would be no discrimination in the lay-offs.Campbell's version was that he had been "surprised?' to learn of anyunion activity and doubted that any employees actually belonged tothe Union.Nonetheless, he proceeded to draft a list of 6 or 8 em-ployees who might be laid off, and took it to William Reed, who at theDecember 31 meeting had been elected temporary president of theUnion.The list contained only union members, with Reed's name first:This fact, together with Campbell's conversation with Holloway onDecember 29, persuades us that Campbell in fact had considerableknowledge of union activity prior to his conversation with Collins.Campbell clearly came to Reed with the list because he knew Reed to bethe leading union member.On showing Reed the list, Campbell askedif it correctly recited the names of the union members and remarked,"Now if there is any more, you can tell me but you don't have to."Reedthen augmented the list to its full complement of 13 members.Accord=ing to Reed, Campbell further stated that the men were "all fools if wethought we could get anywhere," that Collins "would close the shopbefore he would recognize any kind of a union," and that "the unionman wasn't asking nothing but our suckers' money."While Campbelldenied disparaging the Union, he admitted telling Reed that Collinswas a "diplomat . .. should be handled diplomatically, and youcould do better yourself."Campbell's credibility is such that we findhe in fact made the remarks attributed to him by Reed.After talking to Reed, Campbell passed on to Andrew Kelly, anotherunion member, and inquired if the list accurately showed the men whohad joined the Union.Campbell told Kelly at the time, "I think youfellows just played hell," and, "you may be sorry of this."Campbelllater took the list to Charles B. Hall, Jr., another union member, forsimilar verification. OOLLINS BAKING ()OMPAN'Y379Reed,who was not discharged, testified'that for about 3 weeks afterhe'joined the Union "it was hell" to get along because Campbell "gaveme hell" about things he had not noticed before.- A conversation be-tween Campbell and David Swain, one of the employees dischargedJanuary 4, further indicates the respondent's attitude toward theUnion.When Swain asked Campbell for reemployment Campbellpromisedhim work "as soon as this racket, this trouble blew over."Swaintestified, without contradiction, that the conversation proceededas follows :He saidthat he laid a bunch of them off on account of this union,and I told him, "Well, I haven't paid any fees, I just joined theUnion." In other words, I signed my name, and lie said, "I amsorry about that," that I was aunion man.A' conversation between Campbell and Cody Brown, a boy who wasput to, work twisting bread in Hall's place, was described by Brownas follows :... he (Campbell) came by one day when I was twisting breadand hesaid, "How are you doing?" and I said, "I think I am doingall right.I am not quite as fast asHall'was," and he said, "Well,I would have liked to have kept Hall on, and he could have madetwenty dollars this week as easy as he made nothing, but right atthe last he got shitty, and I had to let him go."Campbell described Brown as a "good boy" but denied having theabove conversation with him.We find that the conversation tookplace as Brown testified.Reed,moreover, testified,and we find, thatCake Superintendent Ussery told him he "could really go up in theCompany" if he would "play ball."About three weeks before the hearing, Reed was approached whileat work by one Renfroe,a salesmanof the respondent,and asked toattend a meeting of the salesmen in their office. SuperintendentCampbell was present at the time, and Reed said hewould attendif he were replaced at work by Foreman EdMorton.Morton soreplaced Reed, and Reed, Kelly, and Hall, anotherunion member,went to the salesmen's room.The Union had distributedcards urg-ing customers to buy only union-made bread,and at the meet-ing Reed was told bySalesman Hansonthat if any moreof thesecards were distributedalongthe salesmen'srouteshe would be"blackjacked."Reed reported what had transpired to Campbell, whosaid he was not surprised, that he had knownfor aweek that themeeting was going to be called, and that the union men should stop"fightingthe salesmen."Campbellalsoobserved that the union men would get along betterwith Mr. Collins if they went to him themselves, rather than throughan outside representative.He commentedthatMr.Sims,the union 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative, "ate Mr. Collins' ass out" and "wouldn't get nowhere."Campbell's version of what he said to Reed did not substantiallyrefuteReed's testimony.Campbell summarized his statement toReed as follows : "I said, `it seems, Jennings, you are on the wrongfoot.'That was the topic of the conversation."The salesmen them,selves reported to Campbell what had taken place at the meeting andwere not disciplined by the respondent. It is clear from the fore-going that the respondent sought to induce Reed, the president ofthe Union, to give up his union activity.We find that the respondent by composing a list of union membersand questioning union members as to its accuracy, by condoning andabetting threats made by its salesmen to union members, by attempt-ing to influence Reed to terminate his union activity, by disparaginga union representative, and by the other statements and acts of itssupervisory employees set forth above, has interfered with, coerced,and restrained its employees in the exercise of their rights guaranteedin Section 7 of the Act.B. The discharges and refusals toreinstatePercy Hollowaywas employed by the respondent on April 2, 1938,after the separation of the bread and roll departments.He hadearlier worked for the respondent in the years 1929 and 1930.Asnoted above, Holloway was outstanding in theorganization of theUnion.In the week preceding the December 31 meeting, he hadapproached nearly all the employees in the bread and roll depart-ment and obtained their promises to attend.We have already notedthe circumstances of Holloway's discharge on December29, 1938,° andparticularly his conversation with Superintendent Campbell, duringwhich the latter led Holloway to admit that he had become activelyinterested in the Union as ameansof. bettering his working condi-tions.No specific reason was given to Holloway for his dischargewhen it took place.The respondent alleges that Holloway's dismissal resulted fromthe unsatisfactory character of his services and at the hearing soughtto show that Holloway was dissatisfied with working conditions,burned rolls, and frequently violated itsrule against smoking.Campbell testified that he discharged Holloway because of com-plaints from Foreman Ed Morton.Morton's testimony was that hemade a seriesof complaints to Campbell.He contradicted himself,however, as to whether the last of his alleged complaints, 2 or 3 daysbefore Holloway's discharge, was because of Holloway's "dissatisfac-tion" or because of violation of the smokingrule.Morton admitted5 SectionIIIA, above. COLLINS PAKINiG COMPANY381that other employees, including himself, smoked at the plant,° butclaimed that Holloway was the "biggest smoker."He averred thatHolloway's work, originally good, had become unsatisfactory at thetime he received.an increase in wages by virtue of the application oftheWage-Hour Law 7 some 2 months before Holloway's discharge,and that thereafter Holloway had burned many rolls.Mortonadmitted that one Faulk, who worked with Holloway at theoven andwas not discharged, also burned "a good many rolls."We do not believe it mere coincidence that immediately before hisdischarge Holloway had urged almost all the employees under Camp-bell to attend the union organizational meeting and that Campbellthereafter questioned Holloway until he admitted being interested inthe Union.Under the circumstances we are impelled to find that therespondent knew of Holloway's union activity before Campbell'sconversation with Holloway on December 29, 1938. Such a con-clusion is consistentwithan admission later made by Morton,Hollo-way's foreman.Holloway testified that on January 30, 1939, heremarked to Morton, "I know I was fired because of the Union,"whereupon Morton replied, "That's right; I know that too."Mortondenied making this reply but in view of the equivocal character ofmuch of his testimony we find that he did so. It is significant thatalthough Holloway's alleged defects as an employee were of longstanding, the respondent did not attempt to discipline Holloway untilhe manifested interest in the Union.8Moreover, the respondent didnot in fact call these alleged defects to Holloway's attention at thetime of his discharge, and did not discharge or discipline other em-ployees for similar offenses.,Campbell's remarks at the time ofHolloway's discharge, following as they did immediatelyafter Hollo-way had discussed the Union with nearly all his fellow employees,and considered with the other circumstances set forth above, indicatethat even though Holloway may have been guilty of minor infrac-tions of the respondent's rules,he was discharged for otherreasons.It is clear that Holloway was discharged because of his unionactivity 10OMorton customarilychews tobacco.7Fair Labor StandardsAct of 1938. 52 Stat. 1060.Amended,August 9,1939,PublicAct No. 344, 76th Congress.8Matter ofHarry G. Beck,etc..andInternational Brotherhood of Teamsters,Chauffeurs,Stablemen and Helpersof America,Local UnionNo. 355, 3N. L. R. B. 110;Matter ofElectricBoat CompanyandIndustrialUnion of Marineand ShipbuildingWorkers ofAmerica, etc., 7 N.L.R. B. 572;Matterof Trenton-Philadelphia CoachCompanyandAmalgamated Associationof Street, Electric Railwayand Motor Coach Employees ofAmerica,6N. L. R. B. 112.Matter ofBotany WorstedMillsandTextileWorkers Organizing Committee,4 N. L.R. B. 292, enf'd as mod,and remanded.Botany Worsted Mills v. N. L. R. B.,106 F. (2d)263 (C. C. A. 3).10 Cf.Matterof Kelly-SpringfieldTire CompanyandUnitedRubber Workers of America,Local No.26,etc.,6 N. L.R. B. 325, enf'd,The Kelly-SpringfieldTire Company v. NationalLabor RelationsBoard. 97 F.(2d) 1007 (C. C. A. 4). 382DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the respondent, by discharging Percy Holloway onDecember 29, 1938, discriminatedin regardto his hireand tenureof employment, thereby discouraging membership in the Union andinterferingwith, restraining,and coercingitsemployees in theexerciseof the rights guaranteed them by Section 7 of the Act.C. B. Hall, Jr., Floyd Hearn, Carl Anthony, B. F. Phillips,. RobertHolcombe," David Swain,and J.T. Pennington,employees in thebread and roll departments, were paid an extra week's wages anddischarged by Superintendent Campbell on January 4, 1939.All- ofthem previously had attended the union meeting at the Labor Templeon December 31, 1938, and there had signed application cards formembership in the Union.Only union members were dischargedalthough 10 of the 23 ordinary employees in the bread and roll de-partments did not belong to the Union on January 4.12_.The, respondent denied having any intent to discriminate againstunion members in making the discharges.As already noted, Collins,the respondent's president, testified that he. instructed Campbell toascertainthe identity of union men in order not to discriminateagainst them in making the lay-offs, and Campbell prepared a com-plete list of union men by questioning Reed, Kelly, and Hall.Al-though Collins asserted that he had cautioned Campbell not to dis-criminate against union members and claimed that he regarded a dis-criminatory discharge as a serious matter, he acknowledged that hedid not ascertain that all discharged by Campbell on January 4 wereunion members.The respondent contends, however, that it understood all employeesin the bread and roll departments were members of the Union onJanuary 4, and thus it could have intended no discriminationagainstunion members. It is clear that after Reed had expanded the list toits full complement of 13 union members, Campbell inquired, "Is thatall now," and Reed replied that the list was complete.Campbellthen verified the accuracy of the list by checking it with the two otherunion members.We are convinced that the respondent did not onJanuary 3 in fact believe that all employees in the bread and rolldepartments belonged to the Union.The respondent also urges that the discharges were necessitatedby reconsolidation of the bread and roll departments since, after theoriginal separation of the two departments in April of 1938, new menwere employed to operate identical machines on different shifts andthus such new men had to be laid off when the departments were once"Designated as Robert Holcomb in the complaint.'A list of employees taken from the respondent's January 7 "Bread Shop" pay rollshows a total of 24 employees, including Foreman Morton, the 7 discharged employees,and 6 employees designated as "colored" and to whom separate considerationisgivenbelow. COLLINS BAKING COMPANY383more brought together.Between April 2, 1938, and March 11, 1939,the respondent hired 22 persons and terminated the employment of17 in the bread and roll departments. It is apparent that if theseparation of the two departments on April 2, 1938, had resulted ina duplication of work, the respondent's pay roll shortly after that datewould have shown a substantial increase in new employees. It ap-pears, however, that only three new men were employed in April of1938 following the separation, and this figure is little more than theaverage figure for each of the months from April of 1938 to January1939.13Three new employees were also hired in September and No-vember of 1938 and five in December of that year. It is noteworthythat the pay roll of November 5, 1938, lists 21 employees in the breadand roll departments, while the pay roll of March 11, 1939, shows 19in the reconsolidated departments; or a total decrease of but 2 em-ployees. - Percy Holloway, whose name appears on the November. payroll,was discharged on December 29. It was not contended that thedischarge ofHolloway bore any relation to the reconsolidationeffected on January 4, 1939. On February 18, 1939, George W. Faulkvoluntarily left his employment.Excluding from consideration thesetwo employees whose terminations of employment were unrelated tothe reconsolidation, it is evident that the respondent's readjustmentof its plant bore no legitimate relation to the lay-off of the unionmembers.14Even had some lay-offs been necessary, the question would remainas towhy Hall, Hearn, Anthony, Phillips, Holcombe, Swain, and18The following is a schedule of the respondent's hiring during these months :April-----------------------3September-------------------3May------------------------2October---------------------1June-----------------------0November-------------------3July------------------------1December-------------------5August---------------------2"The respondent in its exceptions states that the list of union members as drafted byCampbell omitted only the names of indispensable employees and negroes "whose workthe white employees would not be willing to take over."The respondent in effect arguesthat the negro employees should be disregarded in determining what employees it waspossible to lay off on January 4.There are discrepancies in the testimony as to whetherfour, five, or six negroes were employed on January 4. It is clearly indicated,however,that there could not have been more than five.On the assumption that negroes performedwork different from whites,the respondent would have been compelled to lay off coloredemployees if there was merit to its contention that the reconsolidation in January neces-sitated the lay-offs.The respondent employed two colored men prior to April 2, 1938,and five thereafter.Thus, under the respondent's contention,the "colored" type of workmore than doubled because of the separation.If the reconsolidation resulted in the layingoff of men in operations which increased as a result of the separation,it follows that itwould have been necessary to lay off "colored"operators.There is no convincing testi-mony that negroes did menial work or that the work of negroes and whites was notinterchangeable.Campbell acknowledged that he had employed a negro at bread wrapping,work also performed by white employees,and there is testimony to the effect that hepromised to lay this negro off Lo make work for Swain.In any case,itwas establishedthat negroes are eligible to membership in the Union,and the respondent could not havereasonably concluded that all employees in the bread and roll departments were unionmembers by excluding negroes from its consideration. 384.DECISIONS OF NATIONAL LABOR RELATIONS BOARDPennington were discharged rather than other employees. It is clearthat seniority was not a determinative fact in making the lay-offs.Hall and Hearn were on the respondent's pay roll at all times betweenApril 2, 1938, and January 4, 1939. Pennington, who was on therespondent's pay roll of April 2, left the respondent's employ onDecember 3, but was.rehired on December 18. The other dischargedemployees were hired between May 15 and November 23, 1938. Four-teen workers with less seniority than Phillips, 8 with less than Swain,7 with less than Anthony, and 4 with less than Holcombe were re-tained on January 4. The respondent introduced no evidence to showthat employees retained in the consolidated department after January4 possessed any greater efficiency or skill than those laid off.We have already noted the conversation between Campbell andCody Brown, a boy who was twisting bread in Hall's place, duringwhich Campbell acknowledged that he would have liked to retainHall as an employee but had to let him go "because right at the lasthe got shitty." 15Hall shortly thereafter was reemployed and thereis considerable testimony showing that Hall was an unusually skilledworker.We find that the respondent reemployed him when, afterexperimenting with others in his place, it found them unable properlyto perform his duties.16Hearn also was reemployed within it weekafter his discharge.The respondent contends that its failure to dischargeWilliamJennings Reed, president of the Union, was "powerful evidence" thatit had not discriminated against union members.As already noted,however, efforts were made to intimidate Reed after January 4, 1939,and Ussery attempted to wean him away from the Union by moresubtle means.Reed had worked for the respondent for 10 years, andhis salary was considerably in excess of the average of those dis-charged.Campbell admitted Reed to be a "very good man."We areconvinced that the respondent preferred to intimidate Reed to giveup his union activity rather than to discriminate against him.The respondent hired three new men after January 4. Campbelltestified that before the respondent employed one of these three men,it attempted to reemploy Anthony who was then in Mobile, Alabama,seeking employment.Campbell called at Anthony's Columbus home,and talked to Anthony's mother, but gave no indication that he de-sired to offer employment to Anthony. Campbell later received aletter from Anthony inquiring whether work was available for him,but there is no showing that the letter was answered.Directly afterCampbell called at Anthony's home, the respondent on January 10employed Earl Hunt in Anthony's job. Later Anthony actually was16See SectionIII A, above.16 Shortly after Hall's reemployment, he received an increase in pay, GOLLINSBAKING OOMPNN'Y385reemployed for a week, at another job in the place of an ill employee.At the end of that week he was promised his old job because an em-ployee, Faulk, had informed the respondent of his intention to leaveand Campbell contemplated transferring Hunt to Faulk's position.In the meantime Anthony complained about the 25-cent an hour wagewhich he received while substituting for the ill employee in place ofhis, former pay of 31 cents.When Anthony actually sought employ-ment in his old job Campbell refused it and upbraided him for hisdissatisfaction .'The circumstance that all those discharged on January 4 wereunion members and that they were discharged the day followingCampbell's ascertainment of their membership, the admissions ofthe discriminatory character of the discharges by the respondent'ssupervisory employees, the unsatisfactory nature of the respondent'sexplanation for the discharges, and the anti-union conduct and state-ments set forth in Section III A, above, lead us to the conclusionthat the employees here involved were discharged by the respondentin order to discourage and deter organization of its employees bythe Union.The respondent alleged, and the Trial Examiner found, that Pen-nington was a temporary employee and thus was not discriminatedagainst by the discharge.The Union excepts to this finding.Ac=cording to the respondent's witnesses, Pennington was employed forthe Christmas rush only, and had asked merely for Christmas work.Pennington was first employed by the respondent in 1935, and onMay-13, 1938, was put to work on the rolls oven. From December3 to 17, 1938, Pennington left the respondent's employ, but appliedonce more for work on December 17.. On this occasion he was repri-manded by Campbell for having left without notice on December 3,but Campbell agreed to try to make a place for him again.At thesame time Foreman Morton told Pennington that another employeewould be laid off to make possible his employment at the oven, butthat Pennington would have to work at 25 cents and hour.Penning-ton asserted that nothing was said to him about "temporary status"and that he considered his job a permanent one.At the union meeting of December 31, 1938, Pennington was electedsecretary-treasurer of the Union.Pennington testified, without con-tradiction, that on January 4, Campbell told him that he and Hol-combe were being laid off as a result of the consolidation and in orderto cut expenses.At the time of his discharge Pennington received17 It is clear that the respondent at no time reinstated Anthony in the position to whichhe was entitled but gave him only temporary employment at a lesser salary. Others of thedischarged employees unsuccessfully sought reinstatement about this time.As alreadynoted. on. the occasion of one. such application Campbell told Swain "he had laid a bunchof them off on account of this union." 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDa week's check in advance as did regular employees.This Camp-bell sought to explain as merely an "office mistake."We find thatPennington was not temporarily hired, but had been returned toworkas a regularemployee.It is thus clear that he was discrim-inated against to the same extent as the other union members whowere discharged.We find that the respondent by discharging J. T. Pennington, C.B.Hall, Jr., B. F. Phillips, Floyd Hearn, Carl Anthony, RobertHolcombe, and David Swain, on January 4, 1939, and by thereafterfailing to reinstate Pennington, Phillips, Anthony, Holcombe, andSwain, discriminated in regard to their hire and tenure of employ-ment thereby discouraging membership in the Union.By the dis-charges and failures to reinstate, the respondent interfered with,restrained, and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III aboveoccurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow ofcommerce.V. THE REMEDYSince we have found that the respondent has engaged in certainunfair labor practices, we shall order the respondent to cease anddesist, therefrom.Moreover, we shall order the respondent to takecertain affirmative action which we deem necessary to effectuate thepoliciesof the Act.We have found that the respondent discriminatorily dischargedand thereafter refused to reinstate Percy Holloway, Carl Anthony,B. F. Phillips, Robert Holcombe, David Swain, and J. T. Pennington.We shall order the respondent to offer these employees immediate andfull reinstatement to their former positions without prejudice totheir seniority and other rights and privileges, and, further, to makethem whole for any loss of pay they have suffered by reason of itsdiscrimination against them by payment to each of them of a sumequal to the amount which he normally would have earned as wagesfrom the date of. his discharge. to. the date of the offer. of reinstate-ment, less his net earnings 18 during said period.Charles B: Hall,18 By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,Incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been Incurred but for his or her un- C'OLLIN S BAKING C'OMPAN'Y387J r., and Floyd Hearn were reemployed by the respondent within aweek after their discharge. - Since at the time of their discharge theywere given a week's pay in advance, no remedial action as to themis necessary.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLIIsIONs OF LAW1.Bakery & Confectionery Workers Local Union No. 486, Bakery.& Confectionery Workers International Union of America, is a labororganization within the meaning of Section 2 (5) of the Act.2.. The respondent, by interfering with, restraining, , and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The respondent, by discriminating in regard to the hire andtenure of employment of Percy Holloway, C. B. Hall, Jr., FloydHearn, Carl Anthony, B. F. Phillips, Robert Holcombe, David Swain,and J. T. Pennington, thereby discouraging membership in Bakery& Confectionery Workers Local Union No. 486, has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the'respondent, Collins- Baking Co., its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in Bakery & Confectionery WorkersLocal Union No. 486, or any other labor organization of its em-ployees by discharging. any of its employees or in any other mannerdiscriminating in regard to their hire or tenure of employment, orany term or condition of their employment:lawful discharge and the consequentnecessityof seeking employment elsewhere.SeeHatter ofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumber andSawmill Workers Union,Local 2590,8 N. L. R. B.440.Moniesreceived for work performed upon Federal,State,county,municipal,or other work-reliefprojects are not considered as earnings, but as provided below in the Order, shall bededucted from the sum due the employee, and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal, State, county, municipal, or other governmentor governments which supplied the funds for said work-relief projects. 388DECISIONS OF NATIONAL LABOR RELATIONS. BOARD(b) In any other manner interfering m ith, restraining, or coercingits employees in the exercise of the right t o self -organization, to form, .join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid and protection: as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act : -'(a)Offer to Percy Holloway, Carl Anthony, B. F. Phillips, RobertHolcombe, David Swain, and J. T. Pennington, immediate and fullreinstatement to their former positions, without prejudice to 'theirseniority and other rights and privileges;`(b)Make whole the persons named in paragraph '2 (a) above forany loss of pay they have suffered by reason of the respondent'sdiscrimination in regard to hire and tenure of employment, by pay-ment to .them, respectively, of a sum of money equal to that whicheach would have earned as wages during the period from the dateof such discrimination against him to the date of the offer ofreinstatement, less his net earnings during that period; deducting,however, from the amount otherwise due to each of the said em-ployees,monies received by said employee during said period forwork performed upon Federal, State, county, municipal, or otherwork-relief projects, and pay over the amount, so-deducted, to theappropriate fiscal agency of the Federal, State, county, municipal, orother government or governments which supplied the funds for saidwork-relief projects;(c)Post immediately, and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees in conspicuous places throughout its plant, stating thatthe respondent will cease and desist in the manner set forth in para-graph 1 of this Order, and take the affirmative action set forth inparagraphs 2 (a) and (b), and that the respondent's employees arefree to become or remain members of Bakery & Colife'otioneryWorkers Local Union No. 486, and that the respondent will not dis-criminate against any employee because of membership or activityin that organization ;(d)Notify the Regional Director for the Tenth Region in writingrespondent has taken to comply herewith.